UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4888


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY STEVEN HORN,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cr-00138-JKB-1)


Submitted:   November 20, 2014            Decided:   December 9, 2014


Before AGEE, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Joanna Silver, Appellate
Attorney,  Baltimore,  Maryland,  for  Appellant.    Rod   J.
Rosenstein, United States Attorney, Rachel Miller Yasser,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Gregory      Steven     Horn    pled       guilty    to       one   count    of

conspiracy         to    commit   armed   bank      robbery,       in    violation     of   18

U.S.C. § 371 (2012), and one count of armed bank robbery, in

violation of 18 U.S.C. § 2113(a), (d), (f) (2012).                             On the armed

bank robbery conviction, the district court sentenced Horn to

216 months imprisonment — a significant upward variance from his

advisory Guidelines range of 100 to 125 months.                             On appeal, Horn

challenges         the    substantive        reasonableness         of      his    sentence. *

Finding no error, we affirm.

               We review the substantive reasonableness of a sentence

under     a     “deferential         abuse-of-discretion            standard[,         which]

applies       to    any    sentence,      whether     inside,           just   outside,     or

significantly outside the Guidelines range.”                             United States v.

Rivera-Santana, 668 F.3d 95, 100-01 (4th Cir. 2012) (internal

quotation marks omitted).              Where the sentencing court imposed a

variant       sentence      pursuant    to    the    18    U.S.C.       §   3553(a)    (2012)

factors,       “we       consider    whether        the    sentencing          court    acted


     *
       Horn has filed a motion for leave to file a pro se
supplemental brief, along with that brief.      Because Horn is
represented by counsel who has filed a merits brief, Horn is not
entitled to file a pro se supplemental brief, and we therefore
deny his motion.     See United States v. Penniegraft, 641 F.3d
566, 569 n.1 (4th Cir. 2011) (denying motion to file pro se
supplemental   brief   because  defendant  was   represented  by
counsel).



                                              2
reasonably both with respect to its decision to impose such a

sentence and with respect to the extent of the divergence from

the sentencing range.”             United States v. Washington, 743 F.3d
938, 944 (4th Cir. 2014) (internal quotation marks omitted).                         In

conducting this review, we are mindful that “[t]he sentencing

judge is in a superior position to find facts and judge their

import under § 3553(a) in the individual case.”                       Gall v. United

States,     552 U.S. 38,   51    (2007)       (internal      quotation   marks

omitted).

               Based on our review of the record and the parties’

briefs,    we     conclude    that      Horn’s      above-Guidelines     sentence    is

substantively reasonable.               The district court did not abuse its

discretion in determining that a variance was justified by the §

3553(a) factors, including the severity of Horn’s offense, the

compelling need to protect the public, and the need to afford

adequate deterrence where a nine-year sentence for a previous

armed   bank      robbery    failed     to    deter    Horn   from    committing    the

instant offenses.           See § 3553(a)(2)(A)-(C): see also Washington,
743 F.3d      at   945     (approving           reasonableness      of   sentence

approximately one-and-a-half times above high end of Guidelines

range where variance was based on need to protect public and

deter defendant).

               While   Horn    argues        that    his   216-month     sentence    is

substantively unreasonable in light of his difficult upbringing

                                              3
and the circumstances surrounding his decision to commit the

armed    bank       robbery,      his    argument        essentially         asks      us    to

substitute our judgment for that of the district court.                                   While

we might — or might not — have weighed the § 3553(a) factors

differently had we imposed sentence in the first instance, we

defer to the district court’s decision that a 216-month sentence

achieved the purposes of sentencing in Horn’s case.                              See United

States   v.     Evans,     526 F.3d 155,     160    (4th      Cir.     2008)     (“[A]n

appellate court must defer to the trial court and can reverse a

sentence only if it is unreasonable, even if the sentence would

not have been the choice of the appellate court.”).

              We    therefore     deny    Horn’s     motion         to    file    a    pro   se

supplemental         brief,     deny     as     unnecessary         Horn’s       motion      for

redaction,         and   affirm    the        district    court’s         judgment.          We

dispense      with       oral    argument       because       the    facts       and      legal

contentions        are   adequately      expressed       in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                               4